ORDER
PER CURIAM.
Fred Work (Husband) appeals from the trial court’s judgment that he violated the terms of the divorce decree in selling products and services through Sandra Work’s (Wife) corporation. Husband argues the trial court erred in (1) finding that Husband violated the settlement agreement and (2) awarding attorney’s fees. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the claims of error have no merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).